Dissenting Opinion.
Crumpacker, J.
My convictions are such that I am unable to concur in the conclusion of the court that the trial court did not err in overruling the demurrer to the complaint for defect of parties defendant. The complaint discloses that the appellee was a minor, and that he was living in his father’s family during the time of the performance of the services sued for, and was so living with him at the time of the commencement of the action. His right to recover depended upon the establishment, at the trial, of the alleged relinquishment upon the part of the father of his claim to the appellee’s earnings during his minority. This was an essential and traversable issue in the case, to be determihed by the evidence as any other question of fact. Thus there was tendered an issue as to who was entitled to the earnings sued for, the appellee or his father, and the ascertainment of this right in the plaintiff was indispensable to his right to recover. The father not being a party to the action, of course could not be estopped by the judgment, so, after the recovery by the appellee, the record would not conclude the parent from recovering the same demand. This proposition is not controverted in the opinion of the court.
Our code, in its essential features, is fashioned after the equity rules of pleading and practice, which were chiefly distinguishable from the common law practice in their capacity to bring before the chancellor all who might have any interest in the subject-matter of the suit, and thus enable him to fully and finally determine and adjust all of the rights and liabilities of the parties.
Section 268, of the code, provides that “Any person may *274be made a defendant, who has, or claims, an interest in the controversy adverse to the plaintiff, or who is a necessary party to a complete determination or settlement of the questions involved.”
Section 272, among other things, declares, “ But when a complete determination of the controversy can not be had, without the presence of other parties, the court must cause them to be joined as proper parties.”
Has there been a complete determination of the questions involved in the case under consideration ?
It seems to me that this question must be answered in the negative. As long as the appellant is still liable to be compelled to pay the identical demand sued upon to another person, it can not be said that the question has been completely settled. There can be no full and complete determination of the subject-matter of the litigation until the record shows that the defendant may perform the decree of court without the hazard of being, answerable to some third party for the same thing at some time in the future.
Considerable discussion is indulged.in by law-writers and courts of final adjudication respecting the distinctions between proper parties and necessary parties in code pleading, but the conclusions seem to be marked with unanimity upon the proposition that where the plaintiff as a condition precedent to his recovery must establish a right as against a third person, that person is a proper party to the action.
In Story Equity Pleading, section 72, it is said: “ It is the constant aim of courts of equity to do complete justice, by deciding upon and settling the rights of all persons interested in the subject-matter of the suit, so that the performance of the decree of the court may be perfectly safe to those who are compelled to obey it, and also, that future litigation may be prevented.”
Upon the question as to who are necessary parties to an action, Daniell Chancery Pleading and Practice, p. 190, states: “ With respect to the first class, it is to be observed, *275that (subject to the provisions of the late act above pointed out) it is required in all cases where a party comes to a court of equity to seek for that relief which the principles there acted upon entitled him to receive, that he should bring before the court all such parties as are necessary to enable it to do complete justice; and that he should so far bind the rights of all persons interested in the subject, as to render the performance of the decree which he seeks perfectly safe to the party called upon to perform it, by preventing his being sued or molested again respecting the same matter either at law or in equity.”
The rule is thus stated in 1 Van Santvoord Equity Practice, pp. 82-3: “ The practice of ordering parties on the hearing to be brought in, has already been referred to. Where the court can perceive that necessary and indispensable parties are wanting, this will usually be done. By such parties, under the code, is meant persons not parties to the suit, whose right must be ascertained and settled before the rights of the parties to the suit can be determined. And where it is apparent that the claim of a third party must be first ascertained and settled before there can be a final determination of the rights of the parties already before the court, the plaintiff, on motion of the defendant, will be compelled to amend his summons and complaint by making such third person a party, even though he be a non-resident.”
The same principle was applied in the case of Merritt v. Wells, 18 Ind. 171, wherein it was held necessary to make one a party whose interests were involved in the litigation, but who would not be concluded by the record, in order to protect the defendant from being sued again for the same thing.
If there is a defect of parties in the case in 'hand, such defect appears on the face of the complaint. In equity practice, where the record disclosed such defect the defendant could take advantage of it by motion for a better writ, but *276where it did not appear upon the face of the papers, a bill of interpleader was necessary.
Section 339 of our code makes a defect of parties a ground of demurrer, where it is shown by the complaint.
Section 343 provides that where the complaint does not disclose the delinquency, it must be taken advantage of by answer or plea in abatement, or it will be deemed to be waived.
In the case of Hardy v. Blazer, 29 Ind. 226, the facts were substantially these : The firm of Sutton & Swan owned a warehouse and received grain for storage, issuing receipts therefor, wherein they agreed to pay the holders the current price for grain so stored on presentation of the receipts. They subsequently sold the warehouse and grain on hand to Hardy and another who agreed orally, as part of the consideration, to redeem the outstanding receipts, and they were sued upon this agreement by a receipt-holder, and these facts appearing upon the face of the complaint the defendants demurred for defect of parties defendant. The court said: “We think the defendants, for their own protection, could insist upon the members of the firm of Sutton & Swan being joined in the suit, and bound by the judgment. The demurrer for this cause should have been sustained.”
It was said by the court in Bittinger v. Bell, 65 Ind. 445, in respect to section 268 of the present code : “ This section is in effect a re-enactment of the rule in equity, in relation to parties defendant. The parties who ought to be and must be made defendants, under this section of the code, as we construe it, are the parties in interest adverse to the plaintiff, an interest involved in the issues, and who, of necessity, will be and must be affected by the judgment in the cause. So, also, any person, ‘who is a necessary party to a complete determination or settlement of the questions involved,’ must, by the letter of the statute, be made a defendant to the action.”
This same general doctrine was accorded a controlling in*277fluence in the following cases: Durham v. Bischof, 47 Ind. 211; Scobey v. Finton, 39 Ind. 275; Bledsloe v. Irvin, 35 Ind. 293; Luark v. Malone, 34 Ind. 444; Penn v. Hayward, 14 Ohio St. 302; Sturtevant v. Brewer, 17 How. Pr. 571; McMahon v. Allen, 12 How. Pr. 39.
In the case before us the appellee’s right to recover depends upon his alleged emancipation by his father, as has been noticed. The father’s right to the son’s earnings is an essential issue, and is involved in and disclosed by the complaint. This controversy between the plaintiff and a stranger to the action, relative to the right to the subject-matter of the litigation, can not be determined finally and completely without making the stranger a party, so that he will be bound by the record. It is as important to conclusively determine to whom the demand sued upon is due as it is to establish the existence of the demand. The appellant is entitled to such a record as will protect him against the liability of again being compelled to pay the claim.
The fact that the earnings sued for accrued after the alleged manumission of the appellee, and in consequence thereof the father never acquired any right to them, in my judgment, is of no importance. The question of relinquishment is one of fact, and affects a right the father had to the appellee’s wages, and no determination of 'this question, with complete safety to the defendant, is possible as long as the rights of the father are not concluded by the record. In my opinion, in all actions in which the right of recovery depends.upon the settlement of a question between the plaintiff and a stranger to the record, who would not be bound by the judgment, such stranger is a necessary party to the action, and where the question is presented by the complaint it is demurrable on that ground.
I think the demurrer to the complaint for defect of parties should have been sustained. t
Filed Sept. 16, 1891.